I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON           FILED
                                                                     December 6, 1995

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk
DEBRA W TE
       HI                                        )   KNOX COUNTY
                                                 )   03A01- 9505- CV- 00165
       Pl a i nt i f f - Appe l l a nt           )
                                                 )
                                                 )
       v.                                        )   HON. W HEELER ROSENBALM,
                                                 )   J UDGE
                                                 )
ROBI N M  ERRI TT, J UDY MERRI TT,               )
a n d BI LL SHARP                                )
                                                 )
       De f e nda nt s - Appe l l e e s          )   AFFI RMED AND REMANDED




DENNI S B. FRANCI S OF KNOXVI LLE FOR APPELLANT

TERRY L. ADKI NS OF KNOXVI LLE FOR APPELLEE BI LL SHARP




                                          O P I N I O N




                                                                Godda r d, P. J .




               Pur s ua nt t o Rul e 54 of t he Te nne s s e e Rul e s of Appe l l a t e

Pr o c e du r e , t he Pl a i nt i f f , De br a W t e , a ppe a l s a n or de r of
                                                  hi

s u mma r y j udgme nt e nt e r e d i n f a vor of t he De f e nda nt , Bi l l Sha r p.

M . W i t e s ought da ma ge s s he s uf f e r e d a s a r e s ul t of a dog bi t e .
 s   h

Th e s u i t wa s br ought a ga i ns t M . Sha r p, t he owne r of t he pr e mi s e s
                                        r

wh e r e t he dog wa s ke pt , a nd hi s t e na nt s , Robi n M r r i t t a nd J ud y
                                                               e
M r r i t t , t he owne r s of t he dog.
 e                                                                  A vol unt a r y non- s ui t wa s t a ke n

a s t o M . M r r i t t a nd a de f a ul t j udgme nt wa s e nt e r e d a ga i ns t M s .
         r   e                                                                       r

Mrritt.
 e



                    M . Sha r p ma de a mot i on f or s umma r y j udgme nt whi c h wa s
                     r

gr a nt e d.        Our r e vi e w of t he r e c or d pe r s ua de s us t hi s i s a n
                                                                                                                                1
a p p r o p r i a t e c a s e f or a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .



                    The Tr i a l Cour t i s a c c or di ngl y a f f i r me d a nd t he c a us e

r e ma n d e d f or c ol l e c t i on of c os t s be l ow.                          Cos t s of a ppe a l a r e

a d j u d g e d a ga i ns t t he Pl a i nt i f f a nd he r s ur e t y.



                                                            _______________________________
                                                            Hous t on M Godda r d, P. J .
                                                                       .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Cl i f f or d E. Sa nde r s , Sr . J .


           1
                       Ru l e 1 0 .    ( a)   Af f i r ma n c e W t h o u t Op i n i o n .
                                                                     i                        Th e     Co u r t , wi t h t h e
c o n c u r r e n c e o f a l l j u d g e s p a r t i c i p a t i n g i n t h e c a s e , ma y a f f   i r m t he ac t i on of
t h e t r i a l c o u r t b y o r d e r wi t h o u t r e n d e r i n g a f o r ma l o p i n i o n      wh e n a n o p i n i o n
wo u l d h a v e n o p r e c e d e n t i a l v a l u e a n d o n e o r mo r e o f t h e f o l l        o wi n g
c i r c u ms t a n c e s e x i s t a n d a r e d i s p o s i t i v e o f t h e a p p e a l :

           ( 1)     t h e Co u r t c o n c u r s i n t h e f a c t s a s f o u n d o r      a s f ound by ne c e s s a r y
i mp l i c a t i o n b y t h e t r i a l c o u r t .

           ( 2)    t h e r e i s ma t e r i a l   evi de nc e t o s uppor t        t he ver di c t      of   t he j ur y.

           ( 3)    no r e ve r s i bl e e r r or    of   l a w a ppe a r s .

           S u c h c a s e s ma y b e a f f i r me d a s f o l l o ws :        " Af f i r me d i n a c c o r d a n c e wi t h
Co u r t   o f Ap p e a l s Ru l e 1 0 ( a ) . "

                                                                2
3